UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7740



LOUIS STEVENSON HILDRETH,

                                              Plaintiff - Appellant,

          versus


DOCTOR DEAN; CHARLENE CHAY; NURSE JOHNSON;
NURSE STEPHSON; NURSE MANNING; NURSE LACOMBE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-612-5-BR)


Submitted:   March 6, 2001                 Decided:   March 19, 2001


Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Stevenson Hildreth, Appellant Pro Se.        Renee Billings
Crawford, YATES, MCLAMB & WEYHER, Raleigh, North Carolina; John P.
Scherer, FILE, PAYNE, SCHERER & BROWN, Beckley, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Louis Stevenson Hildreth appeals the district court’s order

granting summary judgment and denying relief on his 42 U.S.C.A.

§ 1983 (West Supp. 2000) complaint.   We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.   Hildreth v. Dean,

No. CA-99-612-5-BR (E.D.N.C. Nov. 2, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2